     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 1 of 36 Page ID #:72




      Nana Gyamfi, Esq. (SBN 171480)
 1
      Hussain Turk, Esq. (SBN 314704)
 2    7526 Crenshaw Boulevard
      Los Angeles, CA 90043
 3    Telephone: (323) 947-9772
      Email: attorneygyamfi@gmail.com
 4
              hussain@htesquire.com
 5
      Attorneys for Plaintiffs
 6    LATISHA NIXON as Successor in Interest of
 7    GEMMEL MOORE, Deceased; and LATISHA
      NIXON, Individually
 8
                                    UNITED STATES DISTRICT COURT
 9
                                  CENTRAL DISTRICT OF CALIFORNIA
10
11    LATISHA NIXON as Successor in Interest
      of GEMMEL MOORE, Deceased; and               CASE NO.: CV 19-04610-CJC-SS
12    LATISHA NIXON, Individually,
                                                   FIRST AMENDED COMPLAINT
13
                                Plaintiffs.
                                                   EDWARD BUCK:
14
              v.                                   1. WRONGFUL DEATH & SURVIVAL
15                                                     ACTION
      EDWARD BUCK, individually; the               2. SEXUAL BATTERY
16                                                 3. ASSAULT
      COUNTY OF LOS ANGELES, a municipal
17    entity; JACKIE LACEY, in his official        4. BATTERY
      capacity as County of Los Angeles District   5. HATE VIOLENCE
18    Attorney; CRAIG HUM, in his official         6. DRUG DEALER LIABILITY
      capacity as County of Los Angeles Head       7. NEGLIGENCE PER SE
19                                                 8. NEGLIGENCE (PREMISES LIABILITY)
      Deputy District Attorney; and DOES 1
20    through 20, inclusive,                       9. INTENTIONAL INFLICTION OF
                                                       EMOTIONAL DISTRESS
21                              Defendants.        10. HUMAN TRAFFICKING (18 U.S.C. §
                                                       1591)
22                                                 11. DISTRIBUTION OF PRIVATE
23                                                     SEXUALLY EXPLICIT MATERIALS
                                                       (CAL. CIV. CODE § 1708.85)
24
                                                   COUNTY OF LOS ANGELES:
25                                                 12. RACIAL DISCRIMINATION IN
26                                                     VIOLATION OF THE EQUAL
                                                       PROTECTION CLAUSE OF THE 14TH
27                                                     AMENDMENT AND TITLE 42 U.S.C. §
                                                       1981 (42 U.S.C. § 1983)
28
                                                   1
      FIRST AMENDED COMPLAINT                            LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                      CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 2 of 36 Page ID #:73




 1
                                                     JACKIE LACEY & CRAIG HUM:
 2                                                   13. RACIAL DISCRIMINATION IN
                                                         VIOLATION OF THE EQUAL
 3                                                       PROTECTION CLAUSE OF THE 14TH
                                                         AMENDMENT AND TITLE 42 U.S.C. §
 4
                                                         1981 (42 U.S.C. § 1983)
 5                                                   14. CONSPIRACY TO DEPRIVE
                                                         CONSTITUTIONAL RIGHTS (42 U.S.C. §
 6                                                       1985 (3))
 7                                                   15. VIOLATION OF CIVIL RIGHTS (42
                                                         U.S.C. § 1986)
 8
                                                     COUNTY OF LOS ANGELES, JACKIE
 9                                                   LACEY & CRAIG HUM:
10                                                   16. RACIAL DISCRIMINATION IN
                                                         VIOLATION OF CAL. GOV. CODE §§
11                                                       11135 & 11139
                                                     17. RACIAL DISCRIMINATION IN
12                                                       VIOLATION OF THE EQUAL
13                                                       PROTECTION CLAUSE OF THE
                                                         CALIFORNIA CONSTITUTION (ART. 1,
14                                                       § 7 (A))
                                                     18. SPOLIATION OF EVIDENCE
15
16
              LATISHA NIXON, Individually and as Successor in Interest of GEMMEL MOORE,
17
      Deceased, complains of EDWARD BUCK, the COUNTY OF LOS ANGELES, JACKIE
18
      LACEY, CRAIG HUM, and DOES 1 through 20, inclusive (hereafter collectively
19
      “Defendants”), and brings this combined Survival and Wrongful Death Action and Civil Rights
20
      Complaint, and as for her claims and causes of action alleges as follows:
21
                                            INTRODUCTION
22
             1.      LATISHA NIXON’S son, GEMMEL MOORE, was a young Black man whose
23
      life was abruptly and tragically cut short on July 27, 2017 when he died after being forcibly
24
      injected with or forced to inject a lethal dose of crystal methamphetamine at the hands of
25
      EDWARD BUCK, a wealthy older white man who has a well-documented history of isolating
26
      Black men for predatory sexual encounters during which he forcibly injects them or forces them
27
28
                                                      2
      FIRST AMENDED COMPLAINT                                 LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 3 of 36 Page ID #:74




 1    to be injected with crystal methamphetamine in the confines of his West Hollywood-apartment
 2    –turned-drug-den.
 3           2.       Even after a second Black man’s dead body was recovered from EDWARD
 4    BUCK’s apartment on January 7, 2019, the COUNTY OF LOS ANGELES, District Attorney
 5    JACKIE LACEY, and Assistant Head Deputy District Attorney CRAIG HUM have refused to
 6    file criminal narcotics and/or homicide charges against EDWARD BUCK, because he is a white
 7    man who has donated generously and consistently to elected members of LOS ANGELES
 8    COUNTY.
 9           3.       The COUNTY OF LOS ANGELES’S, JACKIE LACEY’S, and CRAIG HUM’S
10    refusal to file criminal narcotics and/or homicide charges against EDWARD BUCK hinges on a
11    racially-motivated widespread and pervasive pattern of administrative acts and investigatory
12    functions whereby the COUNTY OF LOS ANGELES, JACKIE LACEY, and CRAIG HUM
13    ignore, neglect, forget about, mishandle, mistreat, or otherwise fail to act upon Black victims’
14    and survivors’ complaints or reports regarding the felonious criminal acts of white men.
15                                               PARTIES
16           4.       Plaintiff LATISHA NIXON (hereafter “Ms. Nixon” or “Plaintiff”) is, and at all
17    times herein mentioned was, a citizen and resident of Harris County in the State of Texas. Ms.
18    Nixon is the surviving parent of GEMMEL MOORE (hereafter “Mr. Moore” or “Decedent”),
19    now deceased.
20           5.       Ms. Nixon is the Successor in Interest of Mr. Moore, Deceased, and is entitled to
21    bring this Survival Action pursuant to section 377.30 of the California Code of Civil Procedure
22    because there is no personal representative of the Estate of Mr. Moore. Ms. Nixon has fully
23    complied with section 377.32 of the California Code of Civil Procedure by filing with this
24    Complaint the requisite declaration, executed by Ms. Nixon under penalty of perjury.
25           6.       Ms. Nixon is entitled to bring this Wrongful Death Action pursuant to
26    subdivision (a) of section 377.60 of the California Code of Civil Procedure.
27
28
                                                      3
      FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 4 of 36 Page ID #:75




 1           7.      Defendant EDWARD BUCK (hereafter “Mr. Buck” or “Defendant”) is and, at
 2    all times herein mentioned, was a citizen and resident of the State of California and Los Angeles
 3    County.
 4           8.      Defendant COUNTY OF LOS ANGELES (hereafter “County” or “Defendant”)
 5    is and, at all times herein mentioned, was a municipal entity duly incorporated in the State of
 6    California.
 7           9.      Defendant JACKIE LACEY (hereafter “Ms. Lacey” or “Defendant”) is and, at
 8    all times herein mentioned, was a citizen and resident of the State of California and Los Angeles
 9    County, where she has served and continues to serve as the County of Los Angeles’s District
10    Attorney since December 3, 2012.
11           10.     Defendant CRAIG HUM (hereafter “Mr. Hum” or “Defendant”) is and, at all
12    times herein mentioned, was a citizen and resident of the State of California and Los Angeles
13    County, where he has served as Deputy District Attorney and currently serves as an Assistant
14    Head Deputy District Attorney of the County of Los Angeles.
15           11.     The true names and capacities of Defendants named herein as DOES 1 through
16    20, inclusive, whether individual, corporate, associate, or otherwise are unknown to Ms. Nixon,
17    who therefore sues said Defendants by fictitious names pursuant to section 474 of the California
18    Code of Civil Procedure. Ms. Nixon respectfully reserves her right to and will amend this
19    Complaint to show such true name and capacities of DOES 1 through 20, inclusive, when they
20    have been determined.
21                                                VENUE
22           12.     Venue is proper in Los Angeles County because Defendants Mr. Buck, Ms.
23    Lacey, and Mr. Hum reside in Los Angeles County, wherein all events, conduct, and injuries
24    giving rise to this complaint occurred.
25                                     FACTUAL ALLEGATIONS
26           13.      Mr. Buck is a 65-year old white man who has contributed more than $50,000 to
27    the election campaigns and legal defense funds of numerous County of Los Angeles and City of
28
                                                      4
      FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 5 of 36 Page ID #:76




 1    Los Angeles government officials and candidates since 2008.1 Combining his contributions to
 2    both federal and state-level officials and candidates, Mr. Buck has contributed in excess of
 3    $500,000 since 2007.
 4              14.     Throughout much of the early half of 2017, Mr. Moore, who was 26-years old,
 5    lived with his mother, Ms. Nixon, and his siblings in Harris County, Texas. Mr. Moore had a
 6    loving relationship with his mother and siblings, and his friends described him as a good man
 7    with a kind and generous heart. Like most young people his age, Mr. Moore had hopes and
 8    dreams for his future. Mr. Moore liked to cook and he wanted to go back to school.
 9              15.     On or around July 27, 2017, Mr. Buck purchased for Mr. Moore an airplane
10    ticket for a flight departing from Houston, Texas and arriving in Los Angeles, California that
11    same evening. Mr. Moore took the flight for which Mr. Buck purchased him a ticket. Upon
12    landing at Los Angeles International Airport on July 27, 2017, Mr. Moore went to Mr. Buck’s
13    West Hollywood apartment.
14
15
      1
          According to mandatory public disclosures of campaign contribution, Mr. Buck made the following
16
           donations and contributions: $100 to Ms. Lacey for District Attorney on March 3, 2012; $1,400 to
17         Eric Garcetti for Mayor on November 3, 2016; $2,600 to Mike Feuer for City Attorney on September
           4, 2011, March 23, 2012, and April 2, 2013; $2,000 Mike Feuer’s Legal Defense Fund on April 7,
18         2013 and October 14, 2015; $2,000 to Mike Feuer’s Attorney Officeholder Account on May 13, 2015;
           $1,400 to the Re-Elect Mike Feuer for City Attorney campaign on May 13, 2015; $2,600 to Ron
19         Galperin for City Controller on March 5, 2014 and May 21, 2014; $1,000 to Ron Galperin’s Controller
           Officeholder Account on October 13, 2014; $1,400 to Ron Galperin for City Controller on December
20         31, 2015; $700 to Bob Blumenfield for City Council on September 25, 2012; $700 to Bob
           Blumenfield’s City Council Officeholder Account on December 7, 2015; $700 to Bob Blumenfield
21         for City Council on December 7, 2015; $500 to Tony Cardenas for City Council on February 8, 2011;
           $1,400 to Cedillo for City Council on February 27, 2013 and May 20, 2013; $500 to Paul Koretz for
22         City Council on August 20, 2008; $1,000 to Paul Koretz’s Officeholder Account on April 29, 2011
           and December 17, 2014; $700 to Paul Koretz for City Council on June 30, 2016; $1000 to Krekorian
23         for City Council on November 19, 2009 and December 2, 2009; $500 to Krekorian for City Council
           on June 24, 2011; $700 to Krekorian for City Council on February 26, 2015; $1,400 to Mitch O’Farrell
24         for City Council on February 17, 2013 and April 2, 2013; $700 to Mitch O’Farrell’s Officeholder
           Account on September 30, 2015; $1,400 to Mitch O’Farrell’s Legal Defense Fund on March 23, 2016;
25         $700 to Mitch O’Farrell for City Council on September 30, 2015; $9,500 to Jeffrey Prang for County
26         Accessor on November 1, 2013, June 13, 2014, June 18, 2014, and June 26, 2014; $13,000 to John
           Duran for County Supervisor on January 6, 2014, February 11, 2014, April 21, 2014, and May 17,
27         2014; $1,000 to Scott Svonkin for Los Angeles Community College District on February 15, 2015;
           $500 to Sydney Kamlager for Los Angeles Community College District on February 7, 2015; and
28         $500 to Scott Houston for West Basin Municipal Water District.

                                                          5
      FIRST AMENDED COMPLAINT                                      LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 6 of 36 Page ID #:77




 1           16.     Within hours after he arrived at Mr. Buck’s West Hollywood apartment on July
 2    27, 2017, Mr. Moore was dead. According to the official autopsy report describing Mr. Buck’s
 3    apartment where Mr. Moore’s lifeless body was recovered by employees of the County of Los
 4    Angeles, the apartment was littered with multiple syringes with brown residue, a scale, several
 5    lighters and torches, a straw with white residue, glass pipes with white residue and burn marks,
 6    plastic bags with white powdery residue and a clear plastic bag containing a crystal-like
 7    substance.
 8           17.     Mr. Buck had previously solicited sex from Mr. Moore on numerous occasions.
 9    During previous encounters, Mr. Buck would insist upon forcibly injecting Mr. Moore or
10    forcing Mr. Moore to be injected with crystal methamphetamine. Before encountering Mr.
11    Buck, Mr. Moore had never used crystal methamphetamine. Mr. Buck introduced Mr. Moore
12    to crystal methamphetamine, administering to Mr. Moore what he narrated in his journal as his
13    first and “extremely painful” injection. After injecting Mr. Moore with crystal
14    methamphetamine, Mr. Buck required Mr. Moore to view hardcore gay male pornography,
15    which played loudly on a large flatscreen television set situated in Mr. Buck’s living room. Mr.
16    Buck further required Mr. Moore to masturbate and engage in other autoerotic sex acts for Mr.
17    Buck’s sexual gratification and voyeuristic pleasure. Reflecting on his encounters with Mr.
18    Buck, Mr. Moore wrote in his final journal entry, dated December 3, 2016, “If it didn’t hurt so
19    bad, I’d kill myself, but I’ll let Ed Buck do it for now.”
20           18.     Upon information and belief, Mr. Buck secretly videorecorded his meth-fueled
21    sexual encounters with Mr. Moore.
22           19.     Mr. Buck was neither detained, arrested, nor charged in connection with the
23    possession of narcotics, paraphernalia, or Mr. Moore’s dead body in Mr. Buck’s West
24    Hollywood apartment.
25           20.     On or around July 31, 2017, the County Department of Coroner preliminarily
26    opined that Mr. Moore’s death was caused by an accidental methamphetamine overdose. In or
27    around November 19, 2017 the County of Los Angeles specifically stated to Ms. Nixon that the
28    final results of the autopsy were still pending and that further clarification was needed regarding
                                                        6
      FIRST AMENDED COMPLAINT                                      LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 7 of 36 Page ID #:78




 1    “the final toxicology results.” It was not until January or February of 2019 that the County of
 2    Los Angeles finally provided Ms. Nixon with the aforementioned clarification regarding the
 3    final toxicology results.
 4           21.      On or around August 15, 2017, approximately nineteen days after Mr. Moore’s
 5    body was discovered in Mr. Buck’s profusely drug littered apartment, the County of Los
 6    Angeles’s Sheriff’s Department launched a homicide investigation into Mr. Moore’s death as a
 7    result of community pressure.
 8           22.     On or around September 13, 2017, the County of Los Angeles’s Sheriff’s
 9    Department began conducting interviews with other Black men (hereinafter “Does 21-30)
10    whose testimonies about their own encounters with Mr. Buck corroborated Mr. Moore’s own
11    descriptions of past encounters with Mr. Buck. Each of Does 21-30, many of whom were
12    strangers to one another, independently described their first-hand experiences of being
13    forcefully pressured to ingest and/or being forcibly injected with crystal methamphetamine by
14    Mr. Buck, whom they alleged had a predatory and injurious system of soliciting Black men and
15    watching them cling to life while battling symptoms of methamphetamine toxicity after he
16    intravenously administered large doses of the drug to them. Each of Does 21-30 further
17    independently described their first-hand experiences of engaging in sexual acts or acts of a
18    generally sexual nature with and in front of Mr. Buck in exchange for compensation in the form
19    of temporary housing, money, alcohol, marijuana, and other substances.
20           23.     On or around July 26, 2018, the County of Los Angeles’s District Attorney
21    Jackie Lacey, assisted in her administrative duties and investigatory functions by Assistant
22    Head Deputy District Attorney Craig Hum, declined to file criminal charges against Mr. Buck.
23           24.     On or around January 7, 2019, the lifeless body of a second Black man, Timothy
24    Dean, was recovered from Mr. Buck’s West Hollywood apartment – the same apartment in
25    which Mr. Moore died less than 18 months earlier.
26           25.     Mr. Buck was neither detained, arrested, nor charged in connection with the
27    discovery of Mr. Dean’s dead body in Mr. Buck’s West Hollywood apartment.
28
                                                      7
      FIRST AMENDED COMPLAINT                                 LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 8 of 36 Page ID #:79




 1           26.     As recently as April of 2019, Mr. Buck enticed other Does 21-30 to enter his
 2    home. Mr. Buck offered to provide Does 21-30 with temporary housing and compensation in
 3    exchange for engaging in or performing sexual acts. Mr. Buck proceeded to pressure Does 21-
 4    30 into ingesting crystal methamphetamine and viewing homemade pornographic
 5    videorecorded depicting Mr. Moore masturbating while apparently intoxicated on crystal
 6    methamphetamine.
 7           27.     On or around June of 2019, Jackie Lacey claimed that Craig Hum never shared
 8    with her the findings or contents of the investigative interviews of Does 21-30 that were
 9    conducted by the County of Los Angeles Sheriffs Department.
10           28.     On or around June of 2019, Jackie Lacey claimed that, because Craig Hum never
11    shared with her the findings, contents, or substance of the investigative interviews of Does 21-
12    30 that were conducted by the County of Los Angeles’s Sheriff’s Department, Edward Buck has
13    yet to be detained, arrested, or charged with any crime whatsoever due to an alleged lack of
14    probative evidence.
15           29.     Upon information and belief, the findings or contents of the investigative
16    interviews of Does 21-30 that were conducted by the County of Los Angeles Sheriff’s
17    Department but were allegedly never shared with Jackie Lacey by Craig Hum contained several
18    eye-witness accounts constituting probative evidence of the following felonious and
19    misdemeanor criminal acts: (1) that Edward Buck regularly possesses and consumes illicit
20    narcotics, including crystal methamphetamine; (2) that Edward Buck regularly solicits sex from
21    Black men in exchange for temporary housing and/or monetary compensation; (3) that Edward
22    Buck has in his possession and causes to be distributed videorecordings depicting Gemmel
23    Moore masturbating while intoxicated; and (4) that Edward Buck regularly attempts to coerce
24    the Black men he solicits for sex to ingest or be forcibly injected with crystal
25    methamphetamine.
26           30.     The County of Los Angeles’s, Craig Hum’s, and Jackie Lacey’s administrative
27    failure to share the findings of their investigation of Edward Buck in connection with the deaths
28    of Mr. Moore and Mr. Dean is part of a wider pattern of administrative and investigative
                                                       8
      FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 9 of 36 Page ID #:80




 1    misconduct whereby information concerning or regarding crimes against or affecting Black
 2    victims is ignored, neglected, or otherwise treated in a way that falls beneath the standard of
 3    care by which similar information concerning or regarding similar crimes against or affecting
 4    white victims is treated.
 5           31.     The County of Los Angeles’s, Craig Hum’s, and Jackie Lacey’s administrative
 6    failure to share the findings of its investigation into Edward Buck is part of a wider pattern of
 7    administrative misconduct whereby information concerning or regarding crimes against or
 8    affecting gay men or men who have sex with men is ignored, neglected, or otherwise treated in
 9    a way that falls beneath the standard of care by which similar information concerning or
10    regarding similar crimes against or affecting heterosexual male victims is treated.
11         FIRST CAUSE OF ACTION: WRONGFUL DEATH & SURVIVAL DAMAGES
12             (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
13           32.     Ms. Nixon restates, as though fully set forth herein, the allegations contained in
14    each of the paragraphs above.
15           33.     Prior to Mr. Moore’s death, Mr. Moore was living in Harris County, Texas with
16    Ms. Nixon and the rest of his family. Mr. Moore was a dutiful and loving son to Ms. Nixon and
17    brother to Ms. Nixon’s other children, his siblings.
18           34.     As described herein on information and belief, Ms. Nixon alleges that on or
19    about July 27, 2017, Mr. Buck injected Mr. Moore with a lethal dose of crystal
20    methamphetamine.
21           35.     As a direct and proximate result of Mr. Buck’s wrongful conduct, Mr. Moore
22    died and his heir, Ms. Nixon, has been deprived of his care, society, comfort, attention, services
23    and support to their general damages in an amount according to proof at trial. As a direct and
24    proximate result of Mr. Buck’s wrongful conduct, Ms. Nixon has incurred funeral and burial
25    expenses and other special damages according to proof at trial.
26           36.     As a direct and proximate result of Mr. Buck’s wrongful conduct, Mr. Moore
27    was forced to endure severe mental and physical anguish and fear of impending death and he
28    ultimately suffered severe physical injuries which caused his death. As a result of the
                                                       9
      FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 10 of 36 Page ID #:81




 1     foregoing, Ms. Nixon, as Successor in Interest of Mr. Moore, hereby asserts survivor’s claims
 2     on behalf of Mr. Moore, Deceased, pursuant to Sections 377.10, 377.20, 377.30, et seq., of the
 3     Code of Civil Procedure, and based upon all other applicable statutes and case law and succeed
 4     to the Second, Third, Fourth, Fifth, Sixth, Seventh, Eighth, Ninth, Tenth, Eleventh, Twelfth,
 5     Thirteenth, Fourteenth, and Fifteenth Causes of Action, all of which might have been brought
 6     by Mr. Moore, Deceased.
 7                         SECOND CAUSE OF ACTION: SEXUAL BATTERY
 8                 (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 9             37.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
10     incorporates by reference, as though fully set forth herein, the allegations contained in each of
11     the paragraphs above.
12             38.     Cal. Civ. Code Section 1708.5(a) provides: “A person commits a sexual battery
13     who does any of the following: (1) Acts with the intent to cause a harmful or offensive contact
14     with an intimate part of another, and a sexually offensive contact with that person directly or
15     indirectly results; (2) Acts with the intent to cause a harmful or offensive contact with another
16     by use of his or her intimate part, and a sexually offensive contact with that person directly or
17     indirectly results; (3) Acts to cause an imminent apprehension of the conduct described in
18     paragraph (1) or (2), and a sexually offensive contact with that person directly or indirectly
19     results.”

20             39.     Mr. Buck is a “person” under section 1708.5 of the Civil Code.

21             40.     Mr. Buck intended to cause harmful and offensive sexual contact with Mr.

22     Moore and a sexually offensive contact with Mr. Moore resulted, either directly or indirectly,

23     when Mr. Buck distributed or furnished crystal methamphetamine to Mr. Moore and then

24     forcibly and repeatedly injected Mr. Moore with crystal methamphetamine while requiring Mr.

25     Moore to view hardcore pornographic films, masturbate and perform other various sexually

26     graphic acts.

27             41.     At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s

28     acts.

                                                       10
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 11 of 36 Page ID #:82




 1             42.     Mr. Moore lacked the mental capacity to consent due to his being intoxicated and
 2     mentally impaired as a result of being forcibly injected with crystal methamphetamine by Mr.
 3     Buck.
 4             43.     Mr. Moore was harmed and offended by Mr. Buck’s conduct, as any reasonable
 5     person in his situation would have been.
 6             44.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
 7     special and general damages, including physical pain, mental suffering, loss of enjoyment of
 8     life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
 9     according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
10     economic opportunities.

11             45.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious

12     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless

13     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.

14     Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,

15     physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of

16     Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck

17     according to proof at trial.

18                                THIRD CAUSE OF ACTION: ASSAULT

19              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)

20             46.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and

21     incorporates by reference, as though fully set forth herein, the allegations contained in each of

22     the paragraphs above.

23             47.     Mr. Buck intended to cause Mr. Moore apprehension of an imminent harmful

24     and offensive contact with his person when Mr. Buck distributed or furnished crystal

25     methamphetamine to Mr. Moore and then forcibly and repeatedly injected Mr. Moore with

26     crystal methamphetamine while requiring Mr. Moore to view hardcore pornographic films,

27     masturbate and perform other various sexually graphic acts.

28
                                                       11
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 12 of 36 Page ID #:83




 1             48.     As a result of Mr. Buck’s acts, Mr. Moore was, in fact, placed in great
 2     apprehension of imminent harmful and offensive contact with his person.
 3             49.     At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s
 4     acts.
 5             50.     Mr. Moore lacked the mental capacity to consent due to his being intoxicated and
 6     mentally impaired as a result of being forcibly injected with crystal methamphetamine by Mr.
 7     Buck.
 8             51.     In performing the acts described above, Mr. Buck acted with the intent to make
 9     contact with Mr. Moore’s person.
10             52.     Mr. Buck’s conduct as described above, caused Mr. Moore to be apprehensive
11     that Mr. Buck would subject Mr. Moore to further intentional invasions of his right to be free
12     from offensive and harmful contact and demonstrated that at all material times, Mr. Buck had a
13     present ability to subject Mr. Moore to an intentional offensive and harmful touching.
14             53.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
15     special and general damages, including physical pain, mental suffering, loss of enjoyment of
16     life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
17     according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
18     economic opportunities.
19             54.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
20     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
21     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
22     Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,
23     physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of
24     Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck
25     according to proof at trial.
26     ///
27     ///
28     ///
                                                       12
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 13 of 36 Page ID #:84




 1                               FOURTH CAUSE OF ACTION: BATTERY
 2              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 3             55.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 4     incorporates by reference, as though fully set forth herein, the allegations contained in each of
 5     the paragraphs above.
 6             56.    When Mr. Buck forcibly and repeatedly injected Mr. Moore with crystal
 7     methamphetamine, Mr. Buck acted with the intent to make a harmful and offensive contact with
 8     Mr. Moore’s person.
 9             57.    When Mr. Buck forcibly and repeatedly injected Mr. Moore with crystal
10     methamphetamine, Mr. Buck did, in fact, bring himself into offensive and unwelcome contact
11     with Mr. Moore’s person.
12             58.    Mr. Moore was harmed and offended by Mr. Buck’s conduct, as any reasonable
13     person in his situation would have been.
14             59.    At no time did Mr. Moore consent, either expressly or impliedly, to Mr. Buck’s
15     acts.
16             60.    Mr. Moore lacked the mental capacity to consent due to his being intoxicated as
17     a result of being forcibly injected with crystal methamphetamine by Mr. Buck.
18             61.    As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
19     special and general damages, including physical pain, mental suffering, loss of enjoyment of
20     life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
21     according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
22     economic opportunities.
23             62.    Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
24     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
25     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
26     Moore. Ms. Nixon is further informed and believes that Mr. Buck intended to cause fear,
27     physical injury and/or pain and suffering to Mr. Moore. Ms. Nixon, as Successor in Interest of
28
                                                       13
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 14 of 36 Page ID #:85




 1     Mr. Moore, Deceased, is entitled to recover punitive and exemplary damages from Mr. Buck
 2     according to proof at trial.
 3                           FIFTH CAUSE OF ACTION: HATE VIOLENCE
 4              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 5             63.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 6     incorporates by reference, as though fully set forth herein, the allegations contained in each of
 7     the paragraphs above.
 8             64.     Cal. Civ. Code Section 51.7 (a) states “all persons within the jurisdiction of this
 9     state have the right to be free from any violence, or intimidation by threat of violence,
10     committed against their persons or property because of political affiliation, or on account of any
11     characteristic listed or defined in subdivision (b) or (e) of Section 51 … or because another
12     person perceives them to have one or more of those characteristics.”
13             65.     At all times mentioned herein, Mr. Moore had the right to be free from any
14     violence, or intimidation by threat of violence, committed against his person on account of his
15     race.
16             66.     Mr. Buck subjected Mr. Moore to violence, and/or intimidation by threats of
17     violence, against his person on account of his race and/or acted to deny Mr. Moore his right to
18     be free from any violence, or intimidation by threat of violence, committed against his person
19     on the account of his race.
20             67.     In doing so, Mr. Buck violated Mr. Moore’s civil rights, as set forth in the Ralph
21     Civil Rights Act, which is codified in Cal. Civ. Code § 51.7.
22             68.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
23     special and general damages, including physical pain, mental suffering, loss of enjoyment of
24     life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
25     according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
26     economic opportunities.
27             69.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
28     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
                                                        14
       FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                              CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 15 of 36 Page ID #:86




 1     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
 2     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
 3     believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
 4     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
 5     punitive and exemplary damages from Mr. Buck according to proof at trial.
 6            70.     In addition to and/or in lieu of Ms. Nixon’s, as Successor in Interest of Mr.
 7     Moore, Deceased, election, Ms. Nixon is entitled to receive and hereby seeks statutory damages
 8     pursuant to Cal. Civ. Code § 52(b), including actual and exemplary damages.
 9            71.     Pursuant to Cal. Civ. Code § 52(b)(3), Ms. Nixon, as Successor in Interest of Mr.
10     Moore, Deceased, has incurred, and will continue to incur, attorneys’ fees in the prosecution of
11     this action and therefore demands such reasonable attorneys’ fees and costs as set by the Court.
12                     SIXTH CAUSE OF ACTION: DRUG DEALER LIABILITY
13              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
14            72.     Ms. Nixon, in her individual capacity and as Successor in Interest of Mr. Moore,
15     Deceased, restates and incorporates by reference, as though fully set forth herein, the allegations
16     contained in each of the paragraphs above.
17            73.     The California Drug Dealer Liability Act, codified as Health and Safety Code
18     sections 11700, et seq., was enacted to provide a civil remedy for damages to persons injured as
19     a result of the use of an illegal controlled substance.
20            74.     Health and Safety Code section 11705, subdivision (a)(1), which is part of the
21     Drug Dealer Liability Act, provides that a “parent, legal guardian, child, spouse, or sibling” of
22     the individual controlled substance user is entitled to bring an action for damages caused by an
23     individual’s use of an illegal controlled substance.
24            75.     Health and Safety Code section 11705, subdivision (b)(1) states that a person
25     entitled to bring an action under the Drug Dealer Liability Act may seek damages from a person
26     who sold, administered, or furnished an illegal controlled substance to the individual user of the
27     illegal controlled substance, as well as from a person who knowingly participated in the
28     marketing of illegal controlled substances.
                                                        15
       FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                              CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 16 of 36 Page ID #:87




 1            76.     As described above, Mr. Buck wrongfully and illegally supplied, marketed and
 2     distributed crystal methamphetamine to Mr. Moore on or about July 27, 2017. On or about July
 3     27, 2017, Mr. Buck intravenously administered crystal methamphetamine to Mr. Moore, who
 4     shortly thereafter died as a result. On November 17, 2017, the County of Los Angeles indicated
 5     to Ms. Nixon that further clarification was needed in regards to the toxicology analysis
 6     regarding Mr. Moore’s death. The final conclusion from the toxicology analysis regarding Mr.
 7     Moore’s death was not provided to Ms. Nixon until January or February of 2019.
 8            77.     Mr. Moore’s death was tragic and easily avoidable. It has had a debilitating and
 9     devastating effect on his friends and family, not least on Ms. Nixon.
10            78.     Health and Safety Code section 11705, subdivision (d), which is part of the Drug
11     Dealer Liability Act, entitles Plaintiff to recover the following: “(1) Economic damages,
12     including, but not limited to, the cost of treatment and rehabilitation, medical expenses, loss of
13     economic or educational potential, loss of productivity, absenteeism, support expenses,
14     accidents or injury, and any other pecuniary loss proximately caused by the use of an illegal
15     controlled substance. (2) Noneconomic damages, including, but not limited to, physical and
16     emotional pain, suffering, physical impairment, loss of companionship, services and
17     consortium, and other nonpecuniary losses proximately caused by an individual’s use of an
18     illegal controlled substance. (3) Exemplary damages. (4) Reasonable attorney fees. (5) Costs
19     of suit, including, but not limited to, reasonable expenses for expert testimony. Accordingly, by
20     way of this action, Ms. Nixon, in her individual capacity and as Successor in Interest of Mr.
21     Moore, Deceased, seeks all such available damages in an amount according to proof at trial.
22            79.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
23     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
24     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
25     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
26     believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
27     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
28     punitive and exemplary damages from Mr. Buck according to proof at trial.
                                                       16
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 17 of 36 Page ID #:88




 1                      SEVENTH CAUSE OF ACTION: NEGLIGENCE PER SE
 2              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 3            80.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 4     incorporates by reference, as though fully set forth herein, the allegations contained in each of
 5     the paragraphs above.
 6            81.     Mr. Buck owed Mr. Moore a duty of care, as set forth herein.
 7            82.     At all relevant times, Mr. Buck was subject to The California Drug Dealer
 8     Liability Act, codified as Health and Safety Code sections 11700, et seq., which is a health and
 9     safety law pertaining to the significant health hazards posed by the consumption of illegal
10     controlled substances, like crystal methamphetamine. The Drug Dealer Liability Act was
11     intended to preserve life and prevent bodily injury to individual users of illegal controlled
12     substances, like crystal methamphetamine, by imposing civil liability on a defendant who
13     manufacturers, distributes, or furnishes an illegal controlled substance to an individual who is
14     subsequently injured as a direct and proximate result of consuming the same. The Drug Dealer
15     Liability Act was further intended to promote the health of those who use illegal controlled
16     substances by providing such individuals with a mechanism for paying the substantial costs of
17     medical rehabilitation by obtaining monetary damages from a defendant who manufactures,
18     distributes, or furnishes an illegal controlled substance.
19            83.     Mr. Moore is a member of a class (individuals who consume illegal controlled
20     substances) for whose benefit the Drug Dealer Liability Act was passed.
21            84.     Mr. Buck violated the Drug Dealer Liability Act and breached that duty of care
22     that was owed to Mr. Moore, as described herein, when, after distributing or furnishing crystal
23     methamphetamine to Mr. Moore, Mr. Buck then forcibly and repeatedly injected Mr. Moore
24     with crystal methamphetamine while requiring Mr. Moore to view hardcore pornographic films,
25     masturbate and perform other various sexually graphic acts.
26            85.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered the
27     same type of harm that the Drug Dealer Liability Act was intended to prevent, resulting in “(1)
28     Economic damages, including, but not limited to, the cost of treatment and rehabilitation,
                                                        17
       FIRST AMENDED COMPLAINT                                      LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                                 CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 18 of 36 Page ID #:89




 1     medical expenses, loss of economic or educational potential, loss of productivity, absenteeism,
 2     support expenses, accidents or injury, and any other pecuniary loss proximately caused by the
 3     use of an illegal controlled substance. (2) Noneconomic damages, including, but not limited to,
 4     physical and emotional pain, suffering, physical impairment, loss of companionship, services
 5     and consortium, and other nonpecuniary losses proximately caused by an individual’s use of an
 6     illegal controlled substance” all in an amount according to proof at trial. Cal. Health & Safety
 7     Code § 11705, subd. (d).
 8            86.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
 9     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
10     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
11     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
12     believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
13     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
14     punitive and exemplary damages from Mr. Buck according to proof at trial.
15             EIGHTH CAUSE OF ACTION: NEGLIGENCE (PREMISES LIABILITY)
16              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
17            87.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
18     incorporates by reference, as though fully set forth herein, the allegations contained in each of
19     the paragraphs above.
20            88.     In the alternative, Ms. Nixon alleges that Mr. Buck was negligent in the use
21     and/or maintenance of the property on which Mr. Moore was harmed.
22            89.     Mr. Buck occupied or controlled the property on which Mr. Moore was harmed.
23     As the occupier or controller of the property, Mr. Buck was under a duty to manage and act
24     reasonably to control his property and guests to prevent injury from, among other things,
25     foreseeable sexual battery, battery, assault, and injuries resulting from the distribution,
26     manufacturing, or furnishing of illegal controlled substances to Mr. Moore.
27            90.     Based on information and belief, as described herein, Ms. Nixon alleges that Mr.
28     Buck has a history of hosting sexual encounters at the property during which he facilitated the
                                                        18
       FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                              CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 19 of 36 Page ID #:90




 1     distribution, manufacturing or furnishing of illegal controlled substances to his guests, into
 2     whom Mr. Buck forcibly injected crystal methamphetamine. Mr. Buck was aware or should
 3     have been aware of the risk of injury to his guests.
 4            91.     By virtue of the information Mr. Buck knew or should have known as alleged
 5     herein, Mr. Buck owed Mr. Moore a duty to prevent the kinds of injuries he sustained.
 6            92.     Mr. Buck breached that duty of care that was owed to Mr. Moore by his own
 7     conduct, as described herein. Among other things, when Mr. Buck forcibly and repeatedly
 8     injected Mr. Moore with crystal methamphetamine while requiring Mr. Moore to view hardcore
 9     pornographic films, masturbate and perform other various sexually graphic acts, Mr. Buck
10     breached his duty to ensure the safety of guests on his premises, such as Mr. Moore, who, as a
11     result of Mr. Buck’s breach of duty, died shortly after being injected with crystal
12     methamphetamine on the living room floor of Mr. Buck’s apartment.
13            93.     As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered
14     special and general damages, including physical pain, mental suffering, loss of enjoyment of
15     life, anxiety, embarrassment, humiliation, and severe emotional distress, all in an amount
16     according to proof at trial. Additionally, Mr. Moore suffered a loss of earnings and other
17     economic opportunities.
18            94.     Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
19     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
20     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
21     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
22     believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
23     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
24     punitive and exemplary damages from Mr. Buck according to proof at trial.
25     ///
26     ///
27     ///
28     ///
                                                       19
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 20 of 36 Page ID #:91




 1         NINTH CAUSE OF ACTION: INTENTIONAL INFLICTION OF EMOTIONAL
 2                                                DISTRESS
 3              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
 4            95.      Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
 5     incorporates by reference, as though fully set forth herein, the allegations contained in each of
 6     the paragraphs above.
 7            96.      Mr. Buck knew or should have known that Mr. Moore did not want to be
 8     injected with crystal methamphetamine by Mr. Buck. Mr. Buck further knew or should have
 9     known that Mr. Moore did not want to be rendered incapacitated and made to view hardcore
10     pornographic films while masturbating and being forced to perform various other sexually
11     graphic acts.
12            97.      Mr. Buck’s conduct was extreme and outrageous. Mr. Buck acted with reckless
13     disregard for Mr. Moore’s rights and feelings, and with deliberate indifference to the certainty
14     that Mr. Moore would suffer emotional distress.
15            98.      As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered and
16     continued to suffer severe mental anguish, humiliation, pain, severe emotional distress and
17     physical distress. Mr. Moore suffered general and special damages as a direct and proximate
18     result of Mr. Buck’s wrongful actions in an amount according to proof at trial.
19            99.      Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is informed and
20     believes, and based upon such information and belief alleges, that the outrageous conduct of
21     Mr. Buck described above was performed with conscious disregard for Mr. Moore’s rights and
22     feelings. As a result, Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to
23     punitive or exemplary damages from Mr. Buck in an amount according to proof at trial.
24            TENTH CAUSE OF ACTION: HUMAN TRAFFICKING (18 U.S.C. § 1591)
25              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
26            100.     Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
27     incorporates by reference, as though fully set forth herein, the allegations contained in each of
28     the paragraphs above.
                                                       20
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 21 of 36 Page ID #:92




 1            101.    Federal law provides for a private right of action for human trafficking in
 2     violation of 18 U.S.C. § 1591. Noble v. Weinstein, 335 F.Supp.3d 504, 514 (S.D.N.Y.
 3     2018), quoting 18 U.S.C. § 1595, subd. (a):
                     An individual who is a victim of a violation of Section … 1591 of
 4
                     title 18, United States Code, may bring a civil action in any
 5                   appropriate district court of the United States. The court may award
                     actual damages, punitive damages, reasonable attorneys’ fees, and
 6                   other litigation costs reasonably incurred.
 7            102.    The Noble court noted that a § 1591 claim “requires Plaintiff to plausibly allege
 8     knowledge, or a modus operandi … that Defendant enticed Plaintiff with knowledge that means
 9     of force or fraud would be used to cause a commercial sex act to take place.” Noble, 335
10     F.Supp.3d at 517-18, citing U.S. v. Todd, 627 F.3d 329, 333-34 (9th Cir. 2010).
11            103.    Mr. Buck knowingly utilized interstate commerce for the purpose of recruiting,
12     enticing, and transporting Mr. Moore, deceased, from Houston, Texas to Los Angeles,
13     California for the purpose of engaging in commercial sex acts.
14            104.    Upon information and belief, Mr. Buck knowingly made false material
15     statements to Mr. Moore regarding Mr. Buck’s intention to host Mr. Moore without causing
16     serious harm or injury to Mr. Moore. Mr. Buck knowingly made further false material
17     statements to Mr. Moore regarding Mr. Buck’s intention to compensate Mr. Moore as payment
18     for engaging in sex acts or acts of a generally sexual nature.
19            105.     Mr. Buck knew these statements were false at the time and he further knew that
20     Mr. Moore would rely on them.
21            106.    Mr. Moore relied on Mr. Buck’s statements and traveled to Los Angeles, CA
22     from Houston, TX on a commercial flight paid for or arranged by Mr. Buck.
23            107.    Upon his arrival in Los Angeles, CA, Mr. Buck coerced Mr. Moore to ingest or
24     forcibly injected Mr. Moore with crystal methamphetamine whereby Mr. Moore was
25     incapacitated and was unable to consent Mr. Buck’s imposition of hardcore pornographic films
26     while further coercing Mr. Moore to masturbate and perform various other sexually graphic acts
27     or acts of a generally sexual nature, all which Mr. Buck videorecorded.
28
                                                       21
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 22 of 36 Page ID #:93




 1            108.    As a direct and proximate result of Mr. Buck’s actions, Mr. Moore suffered and
 2     continued to suffer severe mental anguish, humiliation, pain, severe emotional distress and
 3     physical distress. Mr. Moore suffered general and special damages as a direct and proximate
 4     result of Mr. Buck’s wrongful actions and in an amount according to proof at trial.
 5            109.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is informed and
 6     believes, and based upon such information and belief alleges, that the outrageous conduct of
 7     Mr. Buck described above was performed with conscious disregard for Mr. Moore’s rights and
 8     feelings. As a result, Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to
 9     punitive or exemplary damages from Mr. Buck in an amount according to proof at trial.
10         ELEVENTH CAUSE OF ACTION: DISTRIBUTION OF PRIVATE SEXUALLY
11                       EXPLICIT MATERIALS (CAL. CIV. CODE § 1708.85)
12              (Against Defendant EDWARD BUCK and DOES 1 through 20, Inclusive)
13            110.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, restates and
14     incorporates by reference, as though fully set forth herein, the allegations contained in each of
15     the paragraphs above.
16            111.    Mr. Buck violated Mr. Moore’s right to privacy by intentionally distributing
17     private sexually explicit materials of Mr. Moore when Mr. Buck showed DOE 21 a private nude
18     videorecording of Mr. Moore on or around April of 2019.
19            112.    At all times relevant, Mr. Moore did not consent to Mr. Buck’s distribution of a
20     private nude videorecording of Mr. Moore.
21            113.    Mr. Buck knew that Mr. Moore had a reasonable expectation that Mr. Buck
22     would not distribute nude videorecordings of Mr. Moore.
23            114.    Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, suffered shame,
24     mortification, and hurt feelings upon learning of Mr. Buck’s violation of Mr. Moore’s right to
25     privacy by intentionally distributing private sexually explicit materials of Mr. Moore when Mr.
26     Buck showed DOE 21 a private nude videorecording of her son on or around April of 2019.
27            115.    Mr. Buck’s conduct was malicious and oppressive, and done with a conscious
28     disregard of Mr. Moore’s rights. Mr. Buck also acted with the knowledge of or with reckless
                                                       22
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 23 of 36 Page ID #:94




 1     disregard for the fact that his conduct was certain to cause injury and/or humiliation to Mr.
 2     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is further informed and
 3     believes that Mr. Buck intended to cause fear, physical injury and/or pain and suffering to Mr.
 4     Moore. Ms. Nixon, as Successor in Interest of Mr. Moore, Deceased, is entitled to recover
 5     punitive and exemplary damages from Mr. Buck according to proof at trial.
 6      TWELFTH CAUSE OF ACTION: RACIAL DISCRIMINATION IN VIOLATION OF
 7      THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT AND
 8                                    42 U.S.C. § 1981 (42 U.S.C. § 1983)
 9                          (Against Defendant COUNTY OF LOS ANGELES)
10            116.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
11     restates and incorporates by reference, as though fully set forth herein, the allegations contained
12     in each of the paragraphs above.
13            117.    Title 42 U.S.C. § 1983 provides that:
                      Every person, who under color of any statute, ordinance, regulation,
14
                      custom or usage of any state or territory or the District of Columbia
15                    subjects or causes to be subjected any citizen of the United States or
                      other person within the jurisdiction thereof to the deprivation of any
16                    rights, privileges or immunities secured by the Constitution and law
                      shall be liable to the party injured in an action at law, suit in equity,
17
                      or other appropriate proceeding for redress …
18            118.    Title 42 U.S.C. § 1981, subdivision (a), provides, in pertinent part:
19                    All persons within the jurisdiction of the United States shall have
                      the same right in every State and Territory to make and enforce
20                    contracts, to sue, be parties, give evidence, and to the full and equal
21                    benefit of all laws and proceedings for the security of persons and
                      property as is enjoyed by white citizens, and shall be subject to like
22                    punishment, pains, penalties, taxes, licenses, and exactions of every
                      kind, and to no other.
23
              119.    The Equal Protection Clause of the Fourteenth Amendment to the United States
24
       Constitution provides, in pertinent part, “… nor shall any State […] deny to any person within
25
       its jurisdiction the equal protection of the laws.”
26
27
28
                                                        23
       FIRST AMENDED COMPLAINT                                    LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                               CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 24 of 36 Page ID #:95




 1              120.   Mr. Moore, Deceased, was a Black man and therefore the member of a suspect
 2     class. Mr. Moore, Deceased, was also a gay man and therefore the member of a quasi suspect
 3     class.
 4              121.   The County of Los Angeles is and at all times herein mentioned has been a
 5     public entity and an incorporated municipal entity duly authorized and existing as such in and
 6     under the laws of the State of California. The County of Los Angeles, as such, is a person for
 7     purposes of 42 U.S.C. § 1983. Monell v. Dept. of Soc. Services of the City of New York, 436
 8     U.S. 658 (1978).
 9              122.   At all times herein mentioned, the County of Los Angeles’s District Attorney’s
10     Office’s leaders, including District Attorney Jackie Lacey and Assistant Head Deputy District
11     Attorney Craig Hum possessed such power and authority that their acts, edicts, or omissions
12     with respect to the methods, practices, customs and usages related to criminal investigations and
13     prosecutions constituted or represented an official policy or custom of the County of Los
14     Angeles.
15              123.   At all times herein, the County of Los Angeles maintained an official municipal
16     policy or custom of deliberate indifference towards the reports or complaints of criminal acts
17     committed by white perpetrators against Black victims. This official municipal policy or
18     custom flows from the acts, edicts, or omissions of the leadership of the County of Los
19     Angeles’s District Attorney’s Office, including District Attorney Jackie Lacey and Assistant
20     Head Deputy District Attorney Craig Hum.
21              124.   As a direct and proximate result of the County of Los Angeles’s official
22     municipal policy or custom as described herein, the County of Los Angeles’s District
23     Attorney’s Office has promulgated, sanctioned, or willfully tolerated a widespread and
24     persistent sub rosa practice of deliberate indifference towards the Fourteenth Amendment’s
25     Equal Protection rights of Black people by refusing to impartially prosecute white people for
26     their felonious criminal acts against Black victims and survivors.
27              125.   The County of Los Angeles’s District Attorney’s Office’s widespread and
28     persistent pattern of treating with deliberate indifference the Equal Protection rights of Black
                                                       24
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 25 of 36 Page ID #:96




 1     people by refusing to impartially prosecute white people for their felonious criminal acts against
 2     Black victims and survivors, as alleged herein, resulted in and encouraged an atmosphere of
 3     lawlessness, abuse and unconstitutional misconduct, which now represents the unconstitutional
 4     policy or custom of the County of Los Angeles.
 5            126.    The County of Los Angeles’s District Attorney’s Office’s widespread and
 6     persistent pattern of refusing to impartially prosecute white people for their felonious criminal
 7     acts against Black victims and survivors has had the effect of depriving Mr. Moore, deceased,
 8     Mr. Dean, deceased, and Does 21-30, of rights secured by Equal Protection Clause of the
 9     Fourteenth Amendment to the United States Constitution.
10            127.    The County of Los Angeles’s misconduct as alleged herein was intentional,
11     malicious, willful, wanton, obdurate, and in gross and reckless disregard of the Constitutional
12     rights of Mr. Moore, deceased, Mr. Dean, deceased, and Does 21-30.
13      THIRTEENTH CAUSE OF ACTION: RACIAL DISCRIMINATION IN VIOLATION
14      OF THE EQUAL PROTECTION CLAUSE OF THE FOURTEENTH AMENDMENT
15                                 AND 42 U.S.C. § 1981 (42 U.S.C. § 1983)
16         (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
17       CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
18                                      DOES 1 through 20, Inclusive)
19            128.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
20     restates and incorporates by reference, as though fully set forth herein, the allegations contained
21     in each of the paragraphs above.
22            129.    Ms. Lacey and Mr. Hum, while acting jointly, in conspiracy, and under the color
23     of law in the scope of their employment, willfully carried out their administrative duties and
24     investigatory functions in such a way as to deny Mr. Moore equal protection of the law in
25     violation of his Constitutional rights.
26            130.    Specifically, Ms. Lacey and Mr. Hum actively participated in or carried out
27     administrative duties or investigatory functions that caused reports, complaints, statements, and
28     testimony regarding felonious acts committed by white individuals against Black victims to be
                                                       25
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 26 of 36 Page ID #:97




 1     ignored, mishandled, neglected, forgotten, underinvestigated, or otherwise overlooked in such a
 2     manner as to endorse an official widespread administrative or investigatory pattern, policy, or
 3     custom that results in a systematically failure to impartially prosecute white people for their
 4     felonious criminal acts against Black victims and survivors.
 5              131.   Ms. Lacey’s and Mr. Hum’s administrative or investigatory acts as described
 6     herein were motivated by racial animus and constituted purposeful discrimination that affected
 7     Black individuals in a grossly disproportionate manner vis-à-vis similarly situated white
 8     individuals.
 9              132.   As a direct and proximate result of this violation, Ms. Nixon, as Successor in
10     Interest of Mr. Moore, Deceased, suffered injuries, including but not limited to severe and
11     extreme emotional distress.
12              133.   Ms. Lacey’s and Mr. Hum’s administrative or investigative misconduct as
13     alleged herein was intentional, malicious, willful, wanton, obdurate, and in gross and reckless
14     disregard of the Constitutional rights of Mr. Moore, deceased, Mr. Dean, deceased, and Does
15     21-30.
16              134.   Ms. Lacey’s and Mr. Hum’s administrative or investigative misconduct as
17     alleged herein was undertaken pursuant to and in furtherance of the County of Los Angeles’s
18     official policy and custom as alleged above.
19      FOURTEENTH CAUSE OF ACTION: CONSPIRACY TO DEPRIVE CIVIL RIGHTS
20                                           (42 U.S.C. § 1985(3))
21        (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
22       CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
23                                      DOES 1 through 20, Inclusive)
24              135.   Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
25     restates and incorporates by reference, as though fully set forth herein, the allegations contained
26     in each of the paragraphs above.
27              136.   By virtue of the foregoing, Ms. Lacey, Mr. Hum, and Does 1 through 20,
28     Inclusive, conspired for the purpose of carrying out administrative duties or investigatory
                                                       26
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 27 of 36 Page ID #:98




 1     functions that have the direct and proximate effect of depriving Ms. Nixon, as Successor in
 2     Interest of Mr. Moore, Deceased, of (a) equal protection of the law; and (b) equal protection and
 3     immunities under the law; and for the purpose of preventing and hindering the constituted
 4     authorities from giving and securing to Ms. Nixon, as Successor in Interest of Mr. Moore,
 5     Deceased, equal protection of the law.
 6               137.   Ms. Lacey, Mr. Hum, and Does 1 through 20, did and caused to be done, an
 7     administrative or investigatory act or acts in furtherance of the object of the conspiracy,
 8     whereby Mr. Moore was deprived of the rights and privileges as set forth above.
 9               138.   Specifically, Mr. Hum, under the supervision of Ms. Lacey, conspired with local
10     law enforcement authorities to ignore, mishandle, neglect, forget about, underinvestigate, or
11     otherwise overlook the reports, complaints, and statements made by Black victims regarding the
12     felonious criminal acts they suffered at the hands of white perpetrators, like Edward Buck. To
13     be sure, Mr. Hum was provided with several transcripts or notes taken from interviews
14     conducted by local law enforcement agents which contained detailed and graphic accounts of
15     Mr. Buck’s felonious misconduct towards Black gay men or Black men who have sex with
16     men. Upon information and belief, these allegedly reports were never provided to Ms. Lacey.
17               139.   As a direct proximate result of the foregoing, Ms. Nixon, as Successor in Interest
18     of Mr. Moore, Deceased, has been damaged as described herein and demands and is entitled to
19     general and punitive damages and attorney’s fees.
20           FIFTEENTH CAUSE OF ACTION: CIVIL RIGHTS VIOLATION (42 U.S.C. § 1986)
21            (Against Defendants JACKIE LACEY, as County of Los Angeles District Attorney,
22       CRAIG HUM, as County of Los Angeles Assistant Head Deputy District Attorney, and
23                                       DOES 1 through 20, Inclusive)
24               140.   Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
25     restates and incorporates by reference, as though fully set forth herein, the allegations contained
26     in each of the paragraphs above.
27     ///
28     ///
                                                        27
       FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                              CASE NO. CV 19-04610-CJC-SS
     Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 28 of 36 Page ID #:99




 1            141.    Title 42 U.S.C. § 1986 provides:
                      Every person who, having knowledge that any of the wrongs
 2
                      conspired to be done, and mentioned in section 1985 of this title are
 3                    about to be committed, and having power to prevent or aid in
                      preventing the commission of the same, neglects or refuses so to do,
 4                    if such wrongful act be committed, shall be liable to the party injured
                      … for all damages caused by such wrongful act, which such person
 5
                      by reasonable diligence could have prevented; and such damages
 6                    may be recovered in an action on the case.

 7            142.    Ms. Lacey and Mr. Hum, acting under color of law and in concert with one

 8     another, and by way of a conspiracy among them and local law enforcement authorities, have

 9     carried out administrative duties and investigatory functions in such a way as to have caused

10     Plaintiffs to be denied equal protection of the laws and to be deprived of equal privileges and

11     immunities under the laws, on account of Plaintiffs’ race, by ignoring, mishandling, neglecting,

12     forgetting about, underinvestigating, or otherwise overlooking the reports, complaints, and

13     statements made by Black victims regarding the felonious criminal acts they suffered at the

14     hands of white perpetrators, resulting in an official widespread pattern, policy, or custom of

15     systematically failing to impartially prosecute white people for their felonious criminal acts

16     against Black victims and survivors. This policy was in effect at all pertinent times mentioned

17     herein, including before and after Mr. Buck caused the death of Mr. Moore.

18            143.    Ms. Lacey and Mr. Hum had knowledge of the conspiracy to violate Plaintiffs’

19     civil rights pursuant to the County of Los Angeles’s District Attorney’s Office’s policy of

20     administratively ignoring or mishandling reports of crimes against Black victims and survivors

21     such that the County of Los Angeles routinely declined or failed to impartially prosecute white

22     people for their felonious criminal acts against Black victims and survivors.

23            144.    Ms. Lacey and Mr. Hum had knowledge of the civil rights violations committed,

24     and had power to prevent these wrongs, but neglected or refused to do so.

25            145.    As a direct proximate result of the foregoing, Ms. Nixon, as Successor in Interest

26     of Mr. Moore, Deceased, has suffered humiliation, emotional distress and otherwise been

27     damaged as described herein and demands and is entitled to general and punitive damages and

28     attorney’s fees.

                                                       28
       FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                             CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 29 of 36 Page ID #:100




 1   SIXTEENTH CAUSE OF ACTION: RACIAL DISCRIMINAITON IN VIOLATION OF
 2                               GOVERNMENT CODE §§ 11135, 11139
 3   (Against Defendants COUNTY OF LOS ANGELES, JACKIE LACEY, as County of Los
 4       Angeles District Attorney, CRAIG HUM, as County of Los Angeles Assistant Head
 5                      Deputy District Attorney, and DOES 1 through 20, Inclusive)
 6          146.    Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
 7   restates and incorporates by reference, as though fully set forth herein, the allegations contained
 8   in each of the paragraphs above.
 9          147.    Government Code § 11135, subdivision (a), provides:
                    No person in the State of California shall, on the basis of … race …
10
                    be unlawfully denied full and equal access to the benefits of, or be
11                  unlawfully subjected to discrimination under, any program or
                    activity that is conducted, operated, or administered by the state or
12                  by any state agency, is funded directly by the state, or receives any
                    financial assistance from the state ….
13
            148.    Eleventh Amendment immunity of the County of Los Angeles, Ms. Lacey, and
14
     Mr. Hum was waived by the State of California in its enactment of amendments to Government
15
     Code § 11139 in the California Civil Rights Amendments of 1999.
16
            149.    As alleged above, the County of Los Angeles, Ms. Lacey, and Mr. Hum
17
     discriminated against Black crime victims, including Plaintiffs, pursuant to the County of Los
18
     Angeles’s District Attorney’s Office’s policy of declining or failing to impartially prosecute
19
     white people for their felonious criminal acts against Black victims and survivors. This racist
20
     policy is carried out by Ms. Lacey’s and Mr. Hum’s ignoring, mishandling, neglecting,
21
     forgetting about, underinvestigating, or otherwise overlooking the reports, complaints, and
22
     statements made by Black victims regarding the felonious criminal acts they suffered at the
23
     hands of white perpetrators.
24
            150.    As a direct proximate result of the foregoing, Ms. Nixon, as Successor in Interest
25
     of Mr. Moore, Deceased, has suffered humiliation, emotional distress and otherwise been
26
     damaged as described herein and demands and is entitled to general and punitive damages and
27
     attorney’s fees.
28
                                                     29
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 30 of 36 Page ID #:101




 1   SEVENTEENTH CAUSE OF ACTION: RACIAL DISCRIMINATION IN VIOLATION
 2                   OF ARTICLE 1, § 7 (A) OF THE CALIFORNIA CONSTITUTION
 3   (Against Defendants COUNTY OF LOS ANGELES, JACKIE LACEY, as County of Los
 4       Angeles District Attorney, CRAIG HUM, as County of Los Angeles Assistant Head
 5                     Deputy District Attorney, and DOES 1 through 20, Inclusive)
 6            151.     Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
 7   restates and incorporates by reference, as though fully set forth herein, the allegations contained
 8   in each of the paragraphs above.
 9            152.     As alleged above, the County of Los Angeles’s, Ms. Lacey’s, and Mr. Hum’s
10   discriminatory policy of declining or failing to impartially prosecute white people for their
11   felonious criminal acts against Black victims and survivors denied Plaintiffs the equal
12   protection of the laws in violation of subdivision (a) of Section 7 of Article 1 of California
13   Constitution.
14              EIGHTEENTH CAUSE OF ACTION: SPOLIATION OF EVIDENCE
15   (Against Defendants COUNTY OF LOS ANGELES, JACKIE LACEY, as County of Los
16       Angeles District Attorney, CRAIG HUM, as County of Los Angeles Assistant Head
17                     Deputy District Attorney, and DOES 1 through 20, Inclusive)
18            153.     Ms. Nixon, Individually and as Successor in Interest of Mr. Moore, Deceased,
19   restates and incorporates by reference, as though fully set forth herein, the allegations contained
20   in each of the paragraphs above.
21            154.     Since Mr. Buck caused Mr. Moore to die on July 27, 2017, the County of Los
22   Angeles, Jackie Lacey, and Craig Hum have been under a legal duty to not suppress or destroy
23   evidence of Mr. Buck’s criminal acts that may have caused or contributed to Mr. Moore’s death,
24   or otherwise interfere with official proceedings relating to the investigation of the death of Mr.
25   Moore.
26            155.     The County of Los Angeles, Jackie Lacey, and Craig Hum breached their duty,
27   individually or in concert, either intentionally, recklessly or negligently, when they suppressed
28
                                                      30
     FIRST AMENDED COMPLAINT                                   LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                            CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 31 of 36 Page ID #:102




 1   or withheld evidence of Mr. Buck’s criminal acts as reported or complained of by witnesses
 2   Does 21-30.
 3          156.    The County of Los Angeles’s, Jackie Lacey’s, and Craig Hum’s breach has
 4   materially impacted the investigation of the death of Mr. Moore and has prevented or disrupted
 5   the criminal prosecution of Mr. Buck. Furthermore, the County of Los Angeles’s, Jackie
 6   Lacey’s, and Craig Hum’s breach has materially impacted the chances Plaintiff’s investigation
 7   of the death of Mr. Moore and has prevented or disrupted the civil prosecution of Mr. Buck for
 8   the charges alleged herein. Finally, the County of Los Angeles’s, Jackie Lacey’s, and Craig
 9   Hum’s breach have materially impacted the chances of Plaintiffs identifying and discovering the
10   full extent of Mr. Buck’s causation of or contribution to Mr. Moore’s death.
11          157.    The County of Los Angeles’s, Jackie Lacey’s, and Craig Hum’s spoliation of
12   evidence has directly and proximately caused Plaintiffs to suffer humiliation, emotional distress
13   and otherwise suffer damages and injuries as described herein, whereby Plaintiffs demand and
14   are entitled to general and punitive damages and attorney’s fees.
15                                       PRAYER FOR RELIEF
16          WHEREFORE, Plaintiff pray for judgment and damages against the Defendants as
17   follows:
18          1. General damages in an amount to be determined at trial;
19          2. Past and future medical and related expenses in an amount to be determined at trial;
20          3. Past and future lost earnings in an amount to be determined at trial;
21          4. Impairment of earning capacity in an amount to be determined at trial;
22          5. Punitive damages pursuant to applicable law (except as to County);
23          6. Reasonable attorneys’ fees pursuant to applicable law;
24          7. Prejudgment and post-judgment interest, including but not limited to, California
25              Civil Code § 3288; and
26          8. Any other and further relief that the Court considers just and proper.
27   ///
28   ///

                                                    31
     FIRST AMENDED COMPLAINT                                 LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                          CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 32 of 36 Page ID #:103




 1                                          JURY DEMAND
 2          Plaintiffs demand a trial by jury of all issues so triable pursuant to Rule 38 of the Federal
 3   Rules of Civil Procedure.
 4
 5   DATED: July 7, 2019
 6                                                 _____________________________
                                                   Hussain Turk, Esq.
 7
                                                   Attorney for Plaintiff LATISHA NIXON
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     32
     FIRST AMENDED COMPLAINT                                  LATISHA NIXON, ET AL. V. EDWARD BUCK, ET AL.
                                                                           CASE NO. CV 19-04610-CJC-SS
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 33 of 36 Page ID #:104




     Nana Gyamfi, Esq. (SBN 171480)
 1
     7526 Crenshaw Boulevard
 2   Los Angeles, CA 90043
     Telephone: (323) 947-9772
 3   Email: attorneygyamfi@gmail.com
 4
     Hussain Turk, Esq. (SBN 314704)
 5   Telephone: (310) 871-2499
     Email: hussain@htesquire.com
 6
 7   Attorneys for Plaintiffs
     LATISHA NIXON as Successor in Interest of
 8   GEMMEL MOORE, Deceased; and LATISHA
     NIXON, Individually
 9
10                        SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                           LOS ANGELES COUNTY, CENTRAL DIVISION
12
13   LATISHA NIXON as Successor in Interest
14   of GEMMEL MOORE, Deceased; and
     LATISHA NIXON, Individually,
15
                                Plaintiff.
16
17             v.

18   EDWARD BUCK, individually; LOS                     DECLARATION OF LATISHA NIXON
     ANGELES COUNTY; JACKIE LACEY,                      PURSUANT TO SECTION 377.32 OF
19
     individually and as Los Angeles County             THE CODE OF CIVIL PROCEDURE
20   District Attorney; CRAIG HUM,
     individually and as Los Angeles County
21   Deputy District Attorney; and DOES 1
22   through 20, inclusive,

23                              Defendant.
24
25           I, LATISHA NIXON, declare as follows:

26           1.       I am over the age of 18 years. I have personal knowledge of the facts contained

27   in this declaration, and if called as a witness I could and would testify competently to the truth

28   of the facts stated herein.

                                                       1
                    DECLARATION OF LATISHA NIXON PURSUANT TO CODE OF CIVIL PROCEDURE § 377.32
 Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 34 of 36 Page ID #:105




 1          2.     I am the mother of GEMMEL ARTAE MOORE, who died on July 27, 2017 at
 2   Los Angeles, California.
 3          3.     No proceeding is now pending in the State of California for the Estate of
 4   GEMMEL ARTAE MOORE.
 5          4.     I am the only Successors in Interest to GEMMEL ARTAE MOORE, as defined
 6   in Section 377.11 of the Code of Civil Procedure.
 7          5.     No other person has a superior right to commence the above-entitled proceeding
 8   or to be substituted for GEMMEL ARTAE MOORE in the above-entitled proceeding.
 9          6.     A certified copy of the death certificate for GEMMEL ARTAE MOORE is
10   attached hereto as Exhibit “A” and incorporated herein by reference.
11
12          I declare under penalty of perjury under the laws of the State of California that the
13   foregoing is true and correct and that this declaration is executed on Feb. 26 , 2019 at
14        Los Angeles            , California.
15
16
17
18                                                _________________________________________
                                                  LATISHA NIXON
19
20
21
22
23
24
25
26
27
28

                                                     2
                 DECLARATION OF LATISHA NIXON PURSUANT TO CODE OF CIVIL PROCEDURE § 377.32
Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 35 of 36 Page ID #:106




                        EXHIBIT A
Case 2:19-cv-04610-CJC-SS Document 14 Filed 07/03/19 Page 36 of 36 Page ID #:107
